Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel K. McCormick on 12/01/2021.

The application has been amended as follows: 
Claims 16-26. canceled

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The body of prior art fails to teach the claimed combination of a plate, wherein each cell block comprises a vent facing the plate; and a lateral member coupled to the plate between the first cell block and the second cell block, the lateral member comprising: a first wall facing the first cell block, wherein the lateral member defines a first port in the first wall, and a second wall facing the second cell block, wherein the lateral member defines a second port in the second wall, and wherein the lateral member comprises an internal conduit between the first wall and the second wall; wherein the plurality of cell blocks, the lateral member, and the plate at least partially define a volume 
The closest prior art includes Takashi et al. (JP 2015002166), Wood et al. (US 2009/0274952), Herron et al. (US 2012/0231306), Kimoto et al. (US 6278259) and Fuhr et al. (US 2011/0135975). 
Takashi teaches a lateral member, or partition walls 9 comprising an internal conduit between a first wall and a second wall where the lateral member separates the volume into a first chamber between the plate and a vent of the first cell block, wherein the lateral member separates the volume into a second chamber between the plate and a vent of the second cell block, and wherein a lateral flow path is defined between the first chamber and the second chamber through the first port, the internal conduit, and the second port in the lateral member and wherein a lateral flow path is defined between the first chamber and the second chamber through the first port, the internal conduit, and the second port in the lateral member (P27. 35-37. 42-50; Fig. 6).
Takashi fails to teach that the lateral member a first wall facing the first cell block, wherein the lateral member defines a first port in the first wall, and a second wall facing the second cell block, wherein the lateral member defines a second port in the second wall and one of ordinary skill in the art would not extend the first and second wall to face the cell blocks as it would change the space of the chamber. There is no prior art available to modify Takashi in such a way that would result in the claimed invention. 
230 with a first wall and second wall that separates the volume into a first chamber between the plate and a vent of the first cell block, wherein the lateral member separates the volume into a second chamber between the plate and a vent of the second cell block and comprises a first wall facing the first cell block, and a second wall facing the second cell block (P42-49; Fig. 18-20). Woods fails to teach a first port and a second port and a lateral flow path is defined between the first chamber and the second chamber through the first port, the internal conduit, and the second port in the lateral member. Wood teaches the lateral member is used to support the battery cells (P47-49) and thus it would not be obvious to modify Wood with Takashi, because the partition walls of the lateral member of Takashi would no longer provide support for the cells as needed in Takashi. 
Herron teaches a plate, wherein each cell block comprises a vent facing the plate 707; and a lateral member 301 coupled to the plate between the first cell block and the second cell block, the lateral member comprising: a first wall facing the first cell block and a second wall facing the second cell block and wherein the lateral member comprises an internal conduit between the first wall and the second wall; wherein the plurality of cell blocks, the lateral member, and the plate at least partially define a volume inside the battery pack, wherein the lateral member separates the volume into a first chamber 707 between the plate and a vent of the first cell block, wherein the lateral member separates the volume into a second chamber 707 between the plate and a vent of the second cell block (Fig. 7). 
Herron fails to teach a lateral flow path is defined between the first chamber and the second chamber through the first port, the internal conduit, and the second port in the lateral member and teaches away from this as the lateral member is taught as segregating the chambers 
Kimoto teaches a common flow chamber bound by a plate, the vent of the cells and walls; however Kimoto fails to teach a lateral member (Fig. 2). Fuhr teaches a common flow chamber bound by a plate, the vent of the cells and walls; however Fuhr fails to teach a lateral member (P49-50; Fig. 9). There is no prior art available to modify Kimoto or Fuhr in such a way that would result in the claimed invention.
Therefore, the references fail to teach or suggest the particulars of independent claim 1, and it’s not obvious to modify these teachings to give the instant claimed invention. Thus none of the prior art of record, alone or in combination appear to teach, suggest or render obvious the invention of independent claim 1. Claims 2 and 5-15 depend on claim 1, and therefore they are allowable for the same reason. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amanda Rosenbaum whose telephone number is (571)272-8218. The examiner can normally be reached Monday-Friday 8:00 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Amanda Rosenbaum/Examiner, Art Unit 1729          

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729